            Case 1:19-cv-02514-KBJ Document 7 Filed 08/20/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

                Plaintiff,

       v.

 DONALD J. TRUMP, in his official capacity as                 Case No. 1:19-cv-02514
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                Defendants.




                        MOTION FOR ADMISSION PRO HAC VICE

        Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP (the "Movant") hereby moves

this Court, pursuant to Local Rule 83.2(d), for entry of an order permitting Anne M. Champion to

appear pro hac vice before this Court in the above-captioned matter as an additional counsel of

record for Plaintiff Brian J. Karem. In support of this motion, the Movant attaches the Declaration

of Anne M. Champion as Exhibit A.

        Undersigned counsel respectfully requests that the Court grant this motion and enter an

Order for admission ofMs. Championpro hac vice in the above-captioned case. A proposed order

is attached.
Case 1:19-cv-02514-KBJ Document 7 Filed 08/20/19 Page 2 of 2
            Case 1:19-cv-02514-KBJ Document 7-1 Filed 08/20/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


BRIAN J. KAREM,

                 Plaintiff,

      v.

DONALD J. TRUMP, in his official capacity as                 Case No. 1:19-cv-02514
President ofthe United States and in his individual
capacity; and STEPHANIE GRISHAM, in her
official capacity as White House Press Secretary and
in her individual capacity,

                 Defendants.




              DECLARATION IN SUPPORT OF MOTION FOR ADMISSION
                     PRO HAC VICE OF ANNE M. CHAMPION


I, Anne M. Champion, declare and state as follows:

       1.       My full name is Anne Marie Champion.

       2.       I aman attorney at the law firmGibson, Dunn & Crutcher LLP. My office is

located at 200 Park Avenue, New York, New York 10166. My office telephone number is

212.351.5361.

       3.       I ama member in good standing ofthe Bar ofthe State ofNew York.

       4.       I have not been disciplined by any bar, and there are no disciplinary proceedings

pending against me in any jurisdiction.

       5.       In the past two years, I have once been admitted pro hac vice to practice befare

this Court.
Case 1:19-cv-02514-KBJ Document 7-1 Filed 08/20/19 Page 2 of 2
           Case 1:19-cv-02514-KBJ Document 7-2 Filed 08/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

                Plaintiff,

      v.

 DONALD J. TRUMP, in his official capacity as               Case No. 1:19-cv-02514
 President ofthe United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                Defendants.




                                    [PROPOSED] ORDER

       Upon consideration ofthe Motion for Admission pro hac vice ofAnne M. Champion, it

is, on this ___ day of ____ 2019, hereby ORDERED that the Motion for Admission

pro hac vice is GRANTED, and that Anne M. Champion be, and that the same hereby is,

admitted pro hac vice to appear and participate fully in the above captioned case.

IT IS SO ORDERED.


Dated: ---------
                                                         United States District Judge
